PER CURIAM.
Earnest Earl McNeal appeals his sentence of fifteen years’ incarceration, which was imposed after his second adjudication for violation of probation, and represents an eight-cell bump from the recommended sentence. The trial court’s sole reason for departure was Mr. McNeal’s multiple violations of probation. The supreme court recently disapproved this reason for departure in Williams v. State, 594 So.2d 273 (Fla.1992). Accordingly, we reverse Mr. *1092McNeal’s sentence and remand for resen-tencing in accordance with Williams, which “sentence may be successively bumped to one higher cell for each violation.” Id. at 274 and n. 3.
DANAHY, A.C.J., and PATTERSON and ALTENBERND, JJ., concur.